Dugro, J.
A careful examination of the case discloses no error. The work contracted for was in itself lawful, and not apt to require, if properly done, any act which would he likely to cause injury. The defendant cannot, therefore, he held liable for the negligence of the contractor. The surprise which the plaintiff intimates was caused by the evidence offered in behalf of the defendant, was probably due to the fact that the complaint, in alleging that the defendant “ blasted the rock in so careless * * * a way,” allowed a general denial to leave in doubt whether it referred to the blasting or the carelessness, or both. The authorities referred to upon the respondent’s brief are in point.
The judgment is affirmed.
Gildersleeve, J., concurs.
Judgment affirmed.